Citation Nr: 0329843	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 14, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and ask him to 
clarify his January 2003 statement 
regarding psychiatric treatment that he 
has received.  In particular, ask him to 
provide specific information regarding 
the sources (including names and 
addresses) as well as dates of such 
treatment.  In addition, ask him to state 
specifically whether or not he desires 
another local hearing regarding any of 
the above-stated issues.  If the veteran 
desires such a hearing, it should be 
scheduled in accordance with the 
veteran's request.  If the veteran does 
not want another hearing, such should be 
documented in the claims file.

2.  Obtain all of the veteran's medical 
records from the VA Medical Center in 
Buffalo, New York, for any treatment of a 
psychiatric disability, to include PTSD, 
a respiratory disability, and acne from 
1977 to 1981.  

3.  The record indicates that the veteran 
was treated for a psychiatric disability, 
to include PTSD, by a Dr. Ceraphelia, 
"Main St., Williamsville" (state 
unknown) following service.  Therefore, 
obtain any treatment records for such a 
disability beginning in 1977.  If Dr. 
Ceraphelia no longer has possession of 
any records, obtain such available 
records from any source that may have 
taken possession of them.

4.  Request records from the Social 
Security Administration, to include the 
decision granting the veteran benefits, 
as well as any other medical records 
considered in granting benefits.  
Likewise, the decision to revoke the 
veteran's benefits, as well as any 
medical records considered in such 
revocation, should also be obtained.

5.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to include the 
Department of the Navy, and request any 
additional service medical records.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

6.  The veteran also indicated that he 
received psychiatric treatment in 
service.  Specifically, the veteran 
allegedly received psychiatric treatment 
at the "NTC" (possibly the Naval 
Training Center) in Orlando, Florida.  
Although the veteran did not state which 
period of service he received such 
treatment, the veteran had service from 
November 1976 to February 1977 and from 
March to June 1980.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records of this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

7.  In addition to the treatment at the 
"NTC," please contact the veteran and 
ask him to provide as much information as 
possible about the specific dates and 
places of additional treatment in 
service, including the name(s) of the 
military hospital(s) or clinic(s), if 
known, and their location(s).

When the veteran responds, furnish this 
information in contacting the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available mental hygiene records 
concerning this treatment.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

8.  This veteran is seeking service 
connection for (PTSD).  Prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors that occurred while 
he was in basic training in Orlando, 
Florida and assigned to "Company 103."

Specifically, provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran:  (1) the 
veteran received an endorsement from 
Senator Javits for officer candidate 
school, which his company commander "PO 1 
Gilligan" tore up and stated that he was 
not officer material; (2) the veteran 
received punishment in the form of a "mo" 
tour, which required him to "work out 
with a rifle" for hours at a time 
causing him to receive second and third 
degree sunburns on his hands; (3) the 
veteran endured harassment on a daily 
basis by fellow company members and 
teachers; and (4) the veteran was 
allegedly physically assaulted while he 
was in charge of laundry.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

9.  Since the veteran indicated that he 
was personally assaulted during service, 
and that this resulted in, or contributed 
to, PTSD, notify the veteran that 
evidence from sources other than his 
service medical records, including but 
not limited to, evidence of behavior 
changes, records from law enforcement 
authorities, mental health counseling 
centers, hospitals, physicians, and 
statements from family members, 
roommates, fellow service members, or 
clergy, may constitute supporting 
evidence of the stressor.  The veteran 
must be given the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.

10.  If the NPRC is unable to provide any 
evidence supporting the claimed stressors 
in paragraph 8, and the veteran does not 
respond to the inquiries in paragraph 9 
regarding the claimed personal assault, 
proceed with the development stated in 
paragraph 11.  If the veteran or NPRC 
does submit evidence, in accordance with 
paragraphs 8 and 9, please return the 
claims file to me for further 
examination, to specifically include 
stressor review, to determine whether 
further development is warranted.

11.  Once the development in paragraphs 1 
through 6 is complete, make arrangements 
for the veteran to be afforded the 
appropriate examinations to determine the 
nature and etiology of any currently 
diagnosed respiratory or psychiatric 
disability, excluding PTSD.  
Specifically, each examiner should 
provide an opinion as to whether it is as 
least as likely as not that any currently 
diagnosed respiratory or psychiatric 
disability (excluding PTSD) is related to 
the veteran's military service.  If the 
examiner believes that the veteran's 
current disability is due to other 
factors, such reasoning should be stated.  
Specifically, if the examiner believes 
that the veteran's psychiatric disability 
is the result of pre-service or post-
service incidents, to include sexual 
abuse, such reasoning should also be 
stated.  The claims file should be 
reviewed in conjunction with the 
examinations.

12.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



